Citation Nr: 9917696	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of intraocular lens 
insertion/removal, right eye.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1952 to 
January 1954.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Adverse residuals of intraocular lens insertion/removal, 
right eye is not attributable to carelessness, negligence, 
lack of proper skill, error in judgment or a similar instance 
of fault in the furnishing of surgical care by a VA facility.

2.  Lens fragmentation and retinal detachment were reasonably 
foreseeable risks of the procedures.


CONCLUSION OF LAW

The requirements for an award of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
disability, including residuals of intraocular lens 
insertion/removal, right eye right as a result of VA 
hospitalization, medical or surgical treatment have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim on October 3, 1997 for benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
residuals of a right eye intraocular lens insertion and 
subsequent removal.

The statute that governs the award of benefits for persons 
disabled by treatment in a VA facility, 38 U.S.C.A. § 1151, 
(formerly 38 U.S.C.A. § 351) included an requirement for a 
showing of fault on the part of the VA in order to prevail on 
the claim.  In Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
the U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) invalidated 38 C.F.R. § 3.358 
(1990), one of the enabling regulations under 38 U.S.C.A. 
§ 1151, on the grounds that that section of the regulation, 
which included an element of fault, did not properly 
implement the statute.  The Court's decision was appealed to 
both the United States Court of Appeals for the Federal 
Circuit and the Supreme Court.  Both affirmed the decision.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown 
v. Gardner, 513 U.S. 115 (1994).  Thereafter, the statute was 
amended to reinstitute a requirement of fault for recovery.  
The provisions of 38 U.S.C.A. § 1151 as amended are effective 
as of October 1, 1997.  See VAOPGPREC 40-97 (Dec. 31, 1997).  
The appellant's claim was filed on October 3, 1997.  
Accordingly, the amended provisions apply.

38 U.S.C.A. § 1151, which governs benefits for persons 
disabled by treatment in a VA facility provides in pertinent 
part, for compensation for a qualifying additional disability 
or death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-- (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was--(A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability or death was proximately caused by the provision 
of training and rehabilitation services by the Secretary as 
part of an approved rehabilitation program under chapter 31 
of this title.  The implementing regulation is 38 C.F.R. 
§ 3.358 (1998).

The concept of what is considered a well grounded claim under 
38 U.S.C.A. § 1151 appears to be evolving in light of the 
recent amendments.  Regardless, the appellant has furnished 
documentation of cataract surgeries at a VA facility with a 
resultant right eye acuity deficit.  The facts are not in 
dispute.  What is at issue is an element of fault on the part 
of VA.  The Board has therefore considered all of the 
evidence of record and balanced both positive and negative 
evidence in determining this claim.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center 
where the eye surgeries were conducted.  A medical opinion 
has been obtained relative to the potential side effects of 
cataract surgery.  Furthermore, there is no indication from 
the appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

In June 1997, the appellant consented to the performance of a 
phacoemulsification of a senile cataract with intraocular 
lens implantation in his right eye.  He acknowledged that no 
guarantees had been made to him concerning the results of the 
surgery and that the possibility of complications had been 
fully explained.  Prior to the surgery, the visual acuity in 
his right eye was 20/70.  During the course of the procedure, 
a fragment of the lens dislocated posteriorly.

In July 1997, he returned for removal of the lens fragment.  
He became disoriented under sedation and began moving his 
head excessively which resulted in retinal tears.  At the 
time of examination in August 1997 his visual acuity was to 
hand motion on the right.

A medical consultant to the rating board furnished an opinion 
regarding the claim in March 1998.  After review of the 
medical evidence between June and August 1997, the physician 
concluded that posterior capsule rupture and dislocation of a 
lens fragment was considered a possible complication related 
to the surgical procedure performed in June 1997.  Retinal 
tears and retinal detachment were also considered 
complications related to the surgery and anesthesia.  Loss of 
vision, partial or complete was also among the possible risks 
associated with these types of surgical procedures.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against the claim.  The 
appellant has incurred an additional disability.  Prior to 
surgery conducted at a VA facility visual acuity in his right 
eye was 20/70.  Subsequent to surgeries in June and July 
1997, his visual acuity was reduced to hand motion.  This 
additional disability was caused by the surgical 
intervention.

The Board must determine next whether the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of the provider or an event not reasonably 
foreseeable.  No competent source has opined that the 
surgical treatment in June, July, or August 1997 caused right 
eye disability due to carelessness, negligence, lack of 
proper skill, error in judgment or a similar instance of 
fault.  No competent source has opined that the results were 
not reasonably foreseeable. 

The only competent opinion of record, indicated that lens 
fragmentation, retinal tearing, retinal detachment and loss 
of vision were all possible risks and complications 
associated with the appellant's surgeries.  This refutes any 
theory that the results were not reasonably foreseeable.

The only opinion attributing the additional disability to 
fault on the part of the VA providers has been that of the 
appellant.  Lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  For some factual 
issues, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required. Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993); Heuer v. Brown, 7 Vet. App. 379 (1995).  
Accordingly, the appellant lacks the medical expertise to 
determine whether an operative complication is the result of 
carelessness, negligence, lack of skill, erroneous judgment 
or other fault on the part of the provider.  In this regard, 
the opinion of a medical consultant after review of all the 
evidence is more probative than the unsupported opinion of 
the appellant.  As the claim lacks competent evidence to 
support the appellant's contentions, the preponderance of the 
evidence is against the claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

The evidence establishes that a surgical procedure was 
performed at a VA facility.  The physicians, in the operative 
report, noted that there were complications.  The 
complications have resulted in disability.  One of the issues 
before the Board is whether the disability was reasonably 
foreseeable.  That was addressed by a professional and noted 
above.  The other issue is whether there was carelessness, 
negligence, lack of skill, erroneous judgment or other fault 
on the part of the provider.  That sub-issue was not 
addressed by a professional.  The Board concludes that the 
presence of fault is a critical element in the establishing 
of a well-grounded claim.  The Board believes that the 
general guidance of the Court controls.  The presence of 
carelessness, negligence, lack of skill, erroneous judgment 
or other fault is an evidentiary element that must be 
established by the veteran in order to establish a well-
grounded claim.  This is correct, even when the operative 
record establishes that there were complications during the 
procedure.  The doctrine of res ipsa loquitur is not 
applicable and the burden of proof does not shift from the 
veteran to the VA.  Any shift in the burden of proof would 
violate the provisions of 38 U.S.C.A. § 5107 that provides 
that the veteran has the duty to submit evidence of a well-
grounded claim.  Therefore, in the alternative the appellant 
has not submitted a well grounded claim.



ORDER

The claim for compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of intraocular lens 
insertion/removal, right eye is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

